--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.21
ASSET PURCHASE AGREEMENT


     THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of November
1, 2010 (the “Soft Closing Date”), by and among MedLink International, Inc., a
Delaware corporation (“Buyer”), on the one hand, and MedAppz, LLC a Kansas
Limited Liability Company (“MedAppz”), and ParaCom Health Services, LLC., a
Kansas Limited Liability Company (“ParaCom”) (MedAppz and ParaCom collectively
as “Seller”), on the other hand.
    
WHEREAS, MedAppz is engaged, among other things, in the business of designing,
developing, marketing, selling, implementing, training and supporting services
relating to its proprietary suite of Electronic Health Record and Practice
Management software applications known as the “iSuite”, and related revenue
cycle management services provided by ParaCom (the “Business”);


WHEREAS, Buyer desires to acquire from Seller, and Seller desires to transfer to
Buyer, substantially all of the properties, assets, rights and obligations of
Seller related to the Business upon the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.   PURCHASE AND SALE OF ASSETS


1.1 Description of Assets to be Acquired. Upon the terms and subject to the
conditions set forth in this Agreement, effective as of the Soft Closing Date,
with respect to Sellers equitable title to the Assets (as defined below), Seller
shall convey, sell, transfer, assign and deliver to Buyer, and Buyer shall
purchase from Seller, all of Sellers rights, title and interest in the Assets
(“Equitable Title”) at the Soft Closing, and the complete legal title , rights,
and interest in the Assets free and clear of any and all rights, liens and
encumbrances held by Intrust Bank at the Hard Closing (as defined in
Section 7.1) in and to the following assets, properties and rights
(collectively, the “Assets”) used or held for use in the Business (other than
the Excluded Assets (as defined in Section 1.2)), as follows:
 
 
 
(a) Intangible Assets.
 
(i) All rights, title and interest in and to the software (including, without
limitation, software developer toolkits, underlying information, source code,
technology, algorithms and the like) listed on Section 1.1(a)(i) of the
Disclosure Schedule, and all enhancements, improvements and new versions thereof
(the “Software”), in each case including all Intellectual Property Rights (as
defined below);
 
(ii) All rights, title and interest in and to the trademarks, trade names and
service marks listed in Section 1.1(a)(ii) of the Disclosure Schedule, together
with any associated goodwill (the “Marks”), in each case including all
Intellectual Property Rights;
 
(iii) All rights, title and interest in and to each of Seller’s domain names and
website content set forth in Section 1.1(a)(iii) of the Disclosure Schedule (the
“Domain Name”);
 
(iv) All rights, title and interest in and to third party software applications,
tools and operating system software and manuals (whether stored on a computer or
in written form) used in the Business;
 
(v) All rights, title and interest in and to documentation and manuals, designs,
business and financial information, know-how, license rights, technology,
inventions, trade and product names, processes, technical information, licenses,
designs and confidentiality agreements, logos, and customer and supplier lists
related to the Business, that are owned or held by Seller, together with any
associated goodwill (collectively, the “Other Intangibles”) (including, without
limitation, those listed on Section 1.1(a)(v) of the Disclosure Schedule), in
each case including all Intellectual Property Rights therein; and
 
 
 
1

--------------------------------------------------------------------------------

 
 
(vi) All goodwill associated with the Business (the “Goodwill”).
 
For purposes of this Agreement, the term “Intellectual Property Rights” means
all rights, if any, existing now or in the future under patent law, copyright
law, industrial design rights law, semiconductor chip and mask work protection
law, moral rights law, trade secret law, trademark law, domain name law, unfair
competition law, publicity rights law, privacy rights law, and any and all
similar proprietary rights, and any and all applications for registration,
registrations, letters patent, renewals, extensions, divisions, continuations,
reissues, and restorations thereof, now or hereafter in force and effect
anywhere in the world. For purposes of this Agreement, the term “Seller
Intellectual Property Rights” means Intellectual Property Rights in the
Software, Marks, Domain Name and Other Intangibles, or any of them.
 


(b) Tangible Assets; Other Properties.
 
(i) All machinery, equipment, instruments, computer hardware, furniture,
fixtures and other miscellaneous capital equipment and fixed assets, including
the systems, servers, desktop computers, laptop computers, computer racks,
switches, routers, back-up systems and related tapes and cabling used in or
related to the Business, listed in Section 1.1(b)(i););
 
(ii) All claims and rights of Seller under the agreements, contracts, contract
rights, office leases, licenses (including without limitation software licenses
required to operate and maintain Seller Intellectual Property Rights), purchase
and sale orders, customer license agreements, customer support agreements,
quotations and other executory commitments listed in Section 1.1(b)(ii) of the
Disclosure Schedule (collectively, the “Contracts”). Section 1.1(b)(ii) of the
Disclosure Schedule lists the Contracts, including the Contracts Requiring
Consent (as defined in Section 4.9(c));
 
(iii) Copies of originals of books of account, general ledgers, sales invoices,
accounts payable and payroll records, drawings, advertising materials, marketing
and business plans, sales training and procedures information, files, papers and
all other records in Seller’s possession or within its control relating to the
Assets (as defined below) and Assumed Liabilities (as defined below) that have
been prepared at or prior to the Soft Closing (the “Records”);
 
 
(iv) All rights, if any, under express or implied warranties in favor of Seller
(to the extent transferable) from suppliers and vendors of Seller with respect
to all items of tangible or intangible property which are related to the
Business;
 
(v) All of Seller’s causes of action, judgments, and claims or demands of
whatever kind or description arising out of or relating to operations of the
Business, other than those arising under this Agreement;
 
(vi) All prepaid expenses and deposits of Seller;
 
(vii) All accounts receivable of Seller;
 
(viii) All other existing data in Seller’s possession or within its control
related to the Software, Marks, Domain Name, Other Intangibles or the Business;
and
 
(ix) Such other properties or assets required to operate the Business in the
manner in which Seller has conducted the Business prior to the date hereof
(“Other Assets”) as are listed in Section 1.1(b)(ix) of the Disclosure Schedule.
 
     
1.2 Excluded Assets. Notwithstanding the provisions of Section 1.1 hereof, the
Assets to be transferred to Buyer pursuant to this Agreement shall not include
the properties, assets and rights of Seller described below, which are expressly
excluded from the transactions contemplated by this Agreement and are not
included in the Assets:


(a) Cash and cash equivalents collected prior to the Soft Closing Date ;


(b) Rights to any Tax refunds or credits for Tax periods (or portions thereof)
ending on or prior to the Hard Closing Date;
 
 
 
2

--------------------------------------------------------------------------------

 


(c) All minute books, capital stock ledgers and similar corporate records of
Seller;


(d) All rights arising out of Excluded Liabilities, unless included in the
Assets;


(f) Such other properties, rights, title and interests set forth on Section 1.2
of the Disclosure Schedules.


2.   ASSUMED LIABILITIES


2.1 Assumed Liabilities. On the terms and subject to the conditions hereof, at
the Soft Closing, Buyer shall assume and thereafter, fully satisfy, pay, perform
and discharge when due the following liabilities of Seller (the “Assumed
Liabilities”):


(a) All obligations under each of the Contracts set forth on Section 1.1(b)(ii)
of the Disclosure Schedule that relate to or arise from and after the Soft
Closing Date, including without limitation, the completion of work, product
warranties and obligations to repair and/or replace any Software thereunder;


(b) All obligations that arise out of or relate to periods from and after the
Soft Closing Date relating to deferred revenue from the Contracts in the amounts
and pursuant to the Contracts, as listed in Section 2.1(b) of the Disclosure
Schedule;


(c) All Employment Costs and Liabilities relating to the Transferred Employees
(as defined below) that arise out of or relate to the period from and after the
Soft Closing Date; and


(d) All liabilities relating to amounts required to be paid by Buyer hereunder;
and


(e) All liabilities and obligations with respect to claims arising out of the
operation of the Business or the ownership of the Assets from and after the Soft
Closing Date.
 
 
(f) the Mindfire liability as set forth in Schedule 2.1(b)


For purposes of this Agreement, “Employment Costs and Liabilities” means, in
relation to any Employee, all: (i) amounts payable or paid in respect of the
employment of him or her, including salary, wages, tax and social security
contributions, employer’s pension contributions, bonus, insurance premium,
payments or allowances or any other consideration for employment; (ii) costs of
providing any non-cash benefits, which the employer is required to provide, by
law or contract in connection with such employment; and (iii) losses or damages
arising out of or connected with his or her employment or the employment
relationship, or termination of his or her employment, or of the employment
relationship, in connection with any claim for severance or redundancy pay.


2.2 Excluded Liabilities. Other than the Assumed Liabilities, Buyer shall not
assume, or be deemed to have assumed or guaranteed any other liability or
obligation of any nature of Seller or, or claims of such liability or
obligation, whether accrued, matured or un-matured, liquidated or un-liquidated,
fixed or contingent, known or unknown, arising out of acts or occurrences prior
to, at or after the Soft Closing (collectively, the “Excluded Liabilities”). The
Excluded Liabilities shall include, but not be limited to, those liabilities set
forth on Section 2.2 of the Disclosure Schedule. The parties acknowledge and
agree that only those items clearly identified as Assumed Liabilities in
Section 2.1 of this Agreement shall constitute Assumed Liabilities, and all
other liabilities of Seller shall be Excluded Liabilities, even if not expressly
set forth on Section 2.2 of the Disclosure Schedule. In the event Buyer, a
subsidiary of Buyer or a Buyer Indemnified Person (as defined in Section 9.2) is
deemed responsible for any Excluded Liabilities, Seller shall indemnify Buyer,
such subsidiary or Buyer Indemnified Person, pursuant to Article 9, but not
subject to the limitations provided therein, from and against all losses, costs,
damages, liabilities and expenses incurred by Buyer, such subsidiary or Buyer
Indemnified Person in satisfying such liabilities or obligations.


3.   PURCHASE PRICE


3.1 Consideration. In consideration of the conveyance, sale, transfer,
assignment and delivery of the Assets, at the Soft Closing, Buyer shall pay to
Seller, subject to certain adjustments as provided in this Agreement, the total
purchase price (“Purchase Price”) consisting of (i) Promissory Note A (as set
forth in Section 3.2 below), (ii) Promissory Note B (as set forth in Section 3.3
below), (iii) the Equity (as set forth in Section 3.4 below), (iv) the Options
(as set forth in Section 3.5 below), (v) the Earn Out (as set forth in Section
3.7 below), (vi) the Mindfire Liability (as set forth in Section 3.8 below), and
(v) the assumption of the Assumed Liabilities.
 
 
 
3

--------------------------------------------------------------------------------

 


3.2 Promissory Note A. At the Soft Closing, Buyer shall issue to Seller
promissory notes in the aggregate principal amount of $385,000.00 in the name of
MedAppz and $115,000 in the name of ParaCom, both in substantially the forms
attached hereto as Exhibit A.1 (the “Promissory Note A”). The Promissory Note A
shall have a term of fifteen (15) days and bear simple interest at a rate of 5%
per annum and be satisfied immediately upon the receipt of the closing of its
financing expected in no more than fifteen days from the Soft Closing.
Notwithstanding the foregoing, as long as the Buyer pays the Promissory Note A
in full on or before 15 days from the Soft Closing, no interest shall apply to
the Promissory Note A.


3.3 Promissory Note B. At the Soft Closing, Buyer shall issue to Seller a
promissory note in the aggregate principal amount of $500,000.00, in
substantially the form attached hereto as Exhibit A.2 (the “Promissory Note B”).
The Promissory Note B shall be due and payable on December 31, 2010 and bear
simple interest at a rate of 10% per annum. Notwithstanding the foregoing, as
long as the Buyer pays Promissory Note B in full on or before December 31, 2010,
no interest shall apply to the Promissory Note.


3.4 Equity. At the Soft Closing, Buyer shall issue to Seller $1,640,978.00 worth
of common stock, priced at the ten (10) day trailing average closing price as
quoted on the over-the-counter bulletin board (the “Equity”). Buyer will deliver
to Seller 1,852,120 shares of common stock one (1) business day after the Soft
Closing via federal express overnight mail, representing the above $1,640,978.00
worth of common stock     


3.5 Options Agreement. At the Soft Closing, the Buyer shall issue to Seller an
Option Agreement (attached hereto as Exhibit D) to purchase two-hundred thousand
(200,000) options, to purchase Common Stock in the Buyer with an exercise price
of $2.00 per share that shall vest one year from the Soft Closing and have a
term of three (3) years (“The Options”).


3.6 Call Option. At the Soft Closing, the Buyer shall enter into a Call Option
Agreement with Seller (attached hereto as Exhibit E), granting Buyer (or its
designee) an option to buy back the Equity, or a portion thereof, for a period
of six months from the Soft Closing Date. The purchase strike price for the call
option shall be $1.00 per share; provided, however, that if, by December 31,
2010, Buyer does not exercise enough of such options to have purchased at least
$500,000 worth of the Equity, the strike price shall increase to $1.10 per share
for the remainder of the term of the Call Option Agreement. Any proceeds
received by Seller from Buyer’s exercising of this call option, unless approved
in writing by Buyer, shall be applied first by Seller to satisfy any remaining
balance on the Intrust Bank Commercial Loan (Account #087061341-43290) in the
name of MedAppz LLC (the “Intrust Loan”) and reduce dollar for dollar any amount
owed to Seller by Buyer under this Agreement. Also if Buyer does not exercise
enough of such options to have purchased at least $500,000 worth of the Equity,
notwithstanding any other provision of this Agreement, Seller shall have the
renewed right to market three (3) copies for no less than one-hundred thousand
dollar ($100,000) each of the Software source code as of the date first written
above to other potential buyers.
 
 
3.7 Earn Out. Seller is hereby granted the right to share in certain gross
revenue of the Buyer stemming from the partnerships listed in this Section 3.7
herein (the "Earn Out") for a three year period commencing on the date of the
Soft Closing (the “Three Year Period”). The gross revenue stems from the
following seven Seller customers and reseller partners with which the Seller has
had existing relationships prior to the Soft Closing: Baptist Health of South
Florida, West Texas Physicians Alliance, MedAssets, Agile Edge Technologies,
Customer Focus, Vericle, and Leonardo MD. The Earn Out shall be on a graduated
scale basis. The Earn Out shall be paid quarterly on the cumulative gross
revenue earned during the Three Year Period. The Earn Out percentage shall be as
set forth in the table below. The Earn Out shall be calculated on the revenues
earned each quarter. As each Earn Out percentage level is reached, the
additional Earn Out level percentage shall apply retroactively to the cumulative
revenues, and the corresponding additional Earn Out payment, above what has
already been paid, shall be made at the end of the following quarter. All
payments shall be paid to Seller within 45 days following the end of each
quarter along with a detailed statement listing the customers and their gross
revenues earned for the quarter.


 Earn Out Levels
Three Year Period
Earn Out Percentages
Total Max Earn Out
2nd Level
$63,000,000-70,000,000
6.00%
$4,200,000
1st Level
$35,000,000-62,999,999
4.50%
$2,835,000
Base Level
$0.00-34,999,999
3%
$1,050,000



For example, when gross revenue from the above partners reaches $36,000,000,
Seller would have already been paid a 3% commission on gross revenue up to
$34,999,999, or $1,050,000, but Seller will also be due an additional 1.5%
commission on such $34,999,999, or $525,000, plus a 4.5% commission on the
$1,000,001 amount of gross revenue in excess of $34,999,999, or $45,000.


Once every twelve month period, Buyer shall permit Seller, and/or its
accountants and authorized representatives, to verify the accrual of gross
revenue from the above partners and payment of the above commission
amounts.  During this process, Buyer shall permit access to its accounts and
records and shall furnish such evidence and back-up documentation as Seller, its
accountants, or authorized representatives reasonably deem necessary or
desirable to verify the accrual and payment of such amounts. Seller shall be
responsible for the cost and expense of Seller activities permitted by this
Section 3.7; provided that if it is determined that Buyer has underpaid any
amounts required to be paid by Buyer to Seller for such twelve month period by
five percent (5%) or more, then Buyer shall promptly pay Seller  the amount of
such underpayment, and reimburse Seller for the costs and expenses incurred by
Seller, its accountants and authorized representatives in connection with their
audit under this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 


3.8 Mindfire Liability. At the Soft Closing, Buyer shall assume the liability of
$859,022.00 due by Seller to Mindfire (the “Mindfire Liability”).
   
3.9 Taxes. All transfer, documentary, sales, use, registration, value-added,
income, gain, stamp and any other similar taxes or governmental charges and
related fees incurred in connection with this Agreement or the transactions
contemplated hereby (together “Transaction Taxes”) shall be the sole
responsibility of, and shall be paid by Seller. To the extent legally able to do
so, Seller and Buyer shall cooperate to obtain exemptions from such Transaction
Taxes. Buyer agrees to take all actions reasonably requested by Seller to
minimize any Transaction Taxes. Buyer and Seller shall agree on tax allocations
of Purchase Price in the attached Exhibit F Form 8594.






4.   REPRESENTATIONS AND WARRANTIES OF SELLER


Except as disclosed in the Disclosure Schedule attached hereto and incorporated
herein by reference (the “Disclosure Schedule”), each of Seller jointly and
severally represents and warrants to Buyer, on and as of the Soft Closing Date,
except as otherwise indicated due to a certain lien and interest held on the
Assets by Intrust Bank (“Permitted Encumbrance”) as of the Soft Closing
Date  (or, if made as of a specified date, as of such date), as follows:


4.1 Organization. Seller(s) are Limited Liability Companies duly organized,
validly existing and in good standing under the laws of the State of Kansas, and
has all requisite power and authority to conduct the Business and to own, lease
and operate the Assets, as now conducted, owned, leased and operated. It is duly
qualified or licensed to do business as a foreign corporation in each of the
jurisdictions in which the nature of the Business or location of the Assets
requires such qualification or licensing, and where the failure to be so
qualified or licensed would have a material adverse effect on the Business.


4.2 Authorization. Seller has full power and authority to enter into this
Agreement, to perform its respective obligations hereunder, and to consummate
the transactions contemplated hereby, including, without limitation, the
execution and delivery of this Agreement, bills of sale, assignments and
assumptions, novations and other instruments evidencing the conveyance of the
Assets or delivered by Seller, except for the restrictions of Permitted
Encumbrance and in accordance with Section 7.2 (the “Seller Closing Documents”).
Each of Seller has taken all necessary and appropriate corporate action,
including obtaining all necessary board and shareholder consents, with respect
to the execution and delivery of this Agreement and the other Seller Closing
Documents and the consummation of the transactions contemplated by this
Agreement. This Agreement and each of the Seller Closing Documents executed by
Seller constitute the legally valid and binding obligations of Seller, as
applicable, enforceable in accordance with their terms.
 
 
 
5

--------------------------------------------------------------------------------

 


4.3 Financial Statements. Seller has delivered to Buyer copies of (i) Seller’s
unaudited balance sheet dated as of August 31, 2010 (the “Financial Statement
Date”) and (ii) Seller’s statement of operations for the eight-month period
ending on the Financial Statement Date, in each case solely for the Business
(the “Financial Statements”), which (a) are in accordance with the books and
records of Seller, (b) fairly present the financial condition of Seller at the
respective dates indicated and the results of operations and cash flows for the
respective periods specified, and (c) have been prepared in accordance
with  GAAP applied on a consistent basis, except for footnote disclosures.
Seller has no material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected, reserved against or disclosed in the Financial Statements
except for those that may have been incurred after the Financial Statement Date
in the ordinary course of its business, consistent with past practice.


4.4 No Equity Claims. Seller is not aware of any (i) past or current warranty
claims relating to the Business and/or the Assets, (ii) asserted right to return
any Software, or (iii) any material bug or error in the Software reported by a
customer that has not been fully fixed.


4.5 Absence of Certain Changes and Events. Since the Financial Statement Date,
there has not been:


(a) Any material adverse change in the financial condition, results of
operation, assets or liabilities of Seller or the Business or any occurrence,
circumstance or combination thereof which reasonably could be expected to result
in such a material adverse change;


(b) Any change made by Seller in the existing methods of operating the Business
or accounting practices relating thereto;


(c) Any sale, lease, or disposition of, or any agreement commitment, or
obligation to sell, lease or dispose of any of the Assets, other than sales,
leases or dispositions in the usual and ordinary course of Seller’s business and
other than pursuant to this Agreement;


(d) Any modification, waiver, change, amendment, release, rescission, accord and
satisfaction, or termination of, or with respect to, any term, condition or
provision of any material Contract relating to or affecting the Business, the
Assets or the Assumed Liabilities, other than any satisfaction by performance in
accordance with the terms thereof or modifications thereto in the usual and
ordinary course of Seller’s business;
 


(e) To the knowledge of Seller, any change in any relationship or condition with
any vendors, suppliers or customers that reasonably could be expected to result
in material adverse effect on the Business or the Assets or;


(f) Any other event or condition of any character that has had a material
adverse effect, or could reasonably be expected to have a material adverse
effect, on the Business or the Assets.


4.6 Taxes.


(a) All Tax Returns required to be filed by each of Seller prior to the Soft
Closing related to the Assets or the Business have been duly filed on a timely
basis, except for Seller income tax filings for 2009.


(b) All Taxes owed by each of Seller related to the Assets or the Business due
on or before the Soft Closing Date (whether or not shown on any Tax Return) have
been fully paid when due.


(c) There are no liens or security interests on any of the Assets with respect
to Taxes, other than liens for Taxes not yet due and payable. There are no
proceedings, investigations, audits or claims now pending or threatened against
Seller in respect of any Taxes, and there are no matters under discussion, audit
or appeal with any governmental authority relating to Taxes.


(d) Seller has withheld and paid all Taxes required to have been withheld and
paid and complied with all information reporting and backup withholding
requirements, including maintenance of required records in respect thereto, in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.


(e) Seller has duly and timely collected all amounts on account of any sales or
transfer taxes, including goods and services, required by law to be collected by
it and has duly and timely remitted to the appropriate governmental authority
any such amounts required by law to be remitted by it.

 
 
6

--------------------------------------------------------------------------------

 
 
“Taxes” means all federal, state, local, or foreign income, profits, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, business license, occupation, value added, goods and service,
alternative or add-on minimum, estimated, or other tax or governmental charge of
any kind whatsoever, including any interest, fine, penalty, or addition thereto,
whether disputed or not.


“Tax Return” means any return, declaration, report, estimates, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


4.7 Compliance with Law. To the knowledge of Seller, each of Seller has
complied, and is in compliance, with all applicable federal, state and local
laws, statutes, licensing requirements, rules and regulations, and judicial or
administrative decisions materially applicable to the Business or the Assets.
Seller has been granted all permits from federal, state and local government
regulatory bodies necessary to carry on the Business, all of which are currently
valid and in full force and effect. There is no order issued, investigation or
proceeding pending or, to the knowledge of Seller, threatened, or notice served
with respect to any violation of any law, ordinance, order, writ, decree, rule
or regulation issued by any federal, state, local or foreign court or
governmental or regulatory agency or instrumentality applicable to the Business
or the Assets.


4.8 Governmental Consents. To the knowledge of Seller,  no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with any federal, state, local or provincial governmental
authority on the part of Seller is required in connection with the consummation
of the transactions contemplated by this Agreement.


4.9 Intellectual Property.


(a) Section 4.9(a) of the Disclosure Schedule separately lists: (i) all
copyrights, copyright registrations, applications to register copyrights,
patents, patent applications, patent disclosures, domain names, domain name
registrations, URLs, trademarks, service marks, trade names, trademark and
service mark registrations, applications to register trademarks or service
marks, and other company, product or service identifiers that are owned by or
exclusively licensed to Seller; (ii) the jurisdiction(s) in which an application
for patent or application for registration of any Seller Intellectual Property
Right has been made, including the respective application numbers and dates;
(iii) the jurisdiction(s) in which any Seller Intellectual Property Right has
been patented or registered, including the respective patent or registration
numbers and dates; (iv) for each piece of software developed by Seller, whether
such software contains a copyright notice; and (v) all licenses, sublicenses and
other agreements to which Seller is a party and pursuant to which any other
party is authorized to use, exercise, or receive any benefit from any Seller
Intellectual Property Right, except for Seller’s standard end user license
agreements. Seller has delivered to Buyer copies of all licenses, sublicenses
and other agreements identified pursuant to clause (v) of this subparagraph;
provided, however, with respect to standard end user license agreements for
object code versions of the Software, Seller has delivered only a copy of the
standard agreement. Seller has no obligations of exclusivity to any third party
to whom it has licensed, sublicensed or otherwise granted rights to any
Intellectual Property Rights relating to the Assets. Except as set forth in
Section 4.9(a) of the Disclosure Schedule under the heading “Escrow Provisions,”
(i) no party other than Seller possesses any current or contingent rights to any
source code that is covered by the Seller Intellectual Property Rights,
including any source code version of the Software and (ii) Seller has not
licensed or otherwise granted any third party rights with respect to the
Software, in either source code or object code form.
 
 
 
7

--------------------------------------------------------------------------------

 


(b) Seller is the exclusive owner of, and other than the Permitted Encumbrance,
has good and marketable right, title and interest in and to, free and clear of
any Liens (as defined in Section 4.14(a)), the Seller Intellectual Property
Rights and has the rights to use, sell, license, assign, transfer, convey or
dispose of such Seller Intellectual Property Rights, and/or the products,
processes and materials covered thereby, on an exclusive basis and without any
approval of or payment to any third party.


(c) To the knowledge of Seller, all (i) patents, (ii) unregistered and
registered trademarks and service marks, (iii) rights in domain names, and (iv)
registered and unregistered copyrights, held by Seller, are valid and
enforceable.


(d) Seller has secured valid and enforceable written assignments of Intellectual
Property Rights from each of the Employees, and all consultants and employees
who have contributed to the creation or development of the Software, Marks and
Other Intangibles, sufficient and effective to transfer the rights to such
contributions that Seller does not already own by operation of law. To the
knowledge of Seller, no claims have arisen in the past and could reasonably be
expected to arise in the future with respect to such assignments or transfer of
rights.


(e) To the knowledge of Seller, there has not been and there is not now any
unauthorized use, infringement or misappropriation of any of the Seller
Intellectual Property Rights by any third party, including, without limitation,
any service provider of Seller.


(f)  Seller has not brought any actions or lawsuits alleging (i) infringement of
any of the Seller Intellectual Property Rights or (ii) breach of any license,
sublicense or other agreement granting rights to another party under any Seller
Intellectual Property Right. Seller has not entered into any agreement granting
any third party the right to bring infringement actions with respect to, or
otherwise to enforce rights with respect to, any Seller Intellectual Property
Right.


(g) No person has asserted or, to the knowledge of Seller, threatened to assert
any claims (i) contesting the right of Seller to use, exercise, sell, license,
transfer or dispose of any Seller Intellectual Property Rights or any products,
processes or materials covered thereby, or (ii) challenging the ownership,
validity or enforceability of any of the Seller Intellectual Property Rights. No
Seller Intellectual Property Right is subject to any outstanding order,
judgment, decree, stipulation or agreement related to or restricting in any
manner the licensing, assignment, transfer or conveyance thereof by Seller.
          
(h) Section 4.9(h) of the Disclosure Schedule separately lists: (A) all software
and Intellectual Property Rights that are used in the Software, Marks, Domain
Name, Other Intangibles or otherwise in the Business and that are licensed to
Seller or that Seller has otherwise been granted permission to use (“Licensed
Intellectual Property Rights”) and (B) all licenses, sublicenses and other
agreements to which Seller is a party and pursuant to which Seller is authorized
to use, exercise, or receive any benefit from any Licensed Intellectual Property
Right. Other than with respect to “off-the-shelf” software identified in
Section 4.9(h) of the Disclosure Schedule, Seller has delivered to Buyer copies
of all licenses, sublicenses, and other agreements identified pursuant to clause
(B) above. Seller is in compliance with all terms and conditions of all such
licenses, sublicenses and other agreements. Seller has no knowledge of any
assertion, claim or threatened claim that Seller has breached any terms or
conditions of such licenses, sublicenses or other agreements. All such licenses,
sublicenses and other agreements are in full force and effect.
 
(i) No Licensed Intellectual Property Right is subject to any outstanding order,
judgment, decree, or, to the knowledge of Seller, stipulation or agreement
related to or restricting in any manner the use by, or licensing thereof to,
Seller.


(j) To the knowledge of Seller, none of the Software or Other Intangibles
contains any free software or Open Source Software. For purposes of this
Agreement, “Open Source Software” means any software code that contains, or is
derived in any manner (in whole or in part) from, any software that is
distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (i) GNU
Lesser/Library GPL (LGPL); (ii) The Artistic License (e.g., PERL); (iii) the
Mozilla Public License; (iv) the Netscape Public License; (v) the Berkeley
Software Design (BSD) License including Free BSD or BSD-style license; (vi) the
Sun Community Source License (SCSL); (vii) an Open Source Foundation License
(e.g., CDE and Motif UNIX user interfaces); and (viii) the Apache Server
License.
          
 
 
8

--------------------------------------------------------------------------------

 
 
(k) Other than the Permitted Encumbrance, Seller has the right to sell, assign,
transfer or convey the Seller Intellectual Property Rights and the Licensed
Intellectual Property Rights to Buyer pursuant to the terms of this Agreement.
Seller is not, nor will it as a result of the execution and delivery of this
Agreement or the performance of its obligations under this Agreement be, in
violation of, nor shall it lose or in any way impair, any material rights
pursuant to any license, sublicense or agreements described in
Section 1.1(b)(ii) of the Disclosure Schedule. Each Seller Intellectual Property
Right owned or used by Seller prior to the Soft Closing will be available to
Buyer on the same terms. If required by the terms of any licenses, sublicenses
or other agreements, Seller has secured valid written consents from the
licensors of Licensed Intellectual Property Rights to the assignment, transfer
or conveyance of the Licensed Intellectual Property Rights and the licenses,
sublicenses or other agreements governing such Licensed Intellectual Property
Rights, to Buyer pursuant to the terms of this Agreement and without the payment
of additional consideration by Buyer.
          
(l) To the knowledge of Seller, there are no asserted claims to the effect that
the manufacture, marketing, reproduction, distribution, license, sale or use of
any product or service now offered, or presently under development, by Seller,
in each case in connection with the Business (including, without limitation, any
Software, Mark, Domain Name or Other Intangible), directly or indirectly
infringes or misappropriates any Intellectual Property Right of any third party
or breaches any license or agreement with any third party. Seller has not been
sued or charged as a defendant in any claim, suit, action or proceeding which
involves a claim of infringement or misappropriation of any Intellectual
Property Right. Other than as set forth in Section 4.9(l) of the Disclosure
Schedule, Seller has not received any offer from any third party for a license
of Intellectual Property Rights, including but not limited to patent rights,
that reasonably may be related to any of the Assets.
          
(m) Except as set forth in Section 4.9(m) of the Disclosure Schedule, Seller has
not entered into any agreement to indemnify any other person against any charge
of infringement or misappropriation of any third party Intellectual Property
Right by any Seller Intellectual Property Rights or Licensed Intellectual
Property Rights.
          
(n) Seller have taken necessary and appropriate steps as they have deemed
advisable to protect and preserve the confidentiality of all of the inventions,
algorithms, formulas, schematics, flow charts, technical drawings, ideas, know
how, processes (not otherwise protected by patents), source code, object code,
program listings, customer lists, and other trade secret, confidential or
proprietary information or data of Seller and any information owned by third
parties designated as proprietary or confidential and protected under a valid
written confidentiality agreement that is binding upon Seller, where applicable
(the “Confidential Information”). All Confidential Information relating to or
involving the Assets or the Business is located at Seller’s offices. The use,
disclosure or appropriation of Confidential Information, owned by Seller, by or
to a third party has been pursuant to the terms of a written agreement between
Seller and such third party. To the knowledge of Seller, the use, disclosure or
appropriation of Confidential Information, not owned by Seller, has been
pursuant to the terms of a written agreement between Seller and the owner of
such Confidential Information, or is otherwise lawful.
          
(o) Seller has not received any written correspondence (including without
limitation, e-mail messages) or other oral or written communications relating to
any claims alleging that any of the Software infringes or misappropriates,
directly or indirectly, any third party Intellectual Property Rights,
constitutes or contributes to a trespass or taking of any third party property,
or constitutes or contributes to a breach or violation of any third party’s
rights with respect to its website, including under applicable terms of use or
related restrictions.
          
(p) The Seller Intellectual Property Rights and the Licensed Intellectual
Property Rights together constitute all of the Intellectual Property Rights
incorporated in or used with any of the Software, Marks, Domain Name and Other
Intangibles.
          
(q) All software source code listings that are part of the Assets are
documented, including but not limited to those set forth in Section 4.9(q) of
the Disclosure Schedule.
          
(r) To the knowledge of Seller, none of the Software contains any computer code:
(i) designed to disrupt, disable, harm, distort or otherwise impede in any
manner the operation of such software, or any other associated software,
firmware, hardware, computer system or network (sometimes referred to as
“viruses” or “worms”), (ii) that would disable such software or impair in any
way its operation based on the elapsing of a period of time, advancement of a
particular date or other numeral (sometimes referred to as “time bombs,” “time
locks,” or “drop dead” devices), or (iii) that would permit Seller or any third
party to access such software to intentionally cause such disablement or
impairment (sometimes referred to as “lockups,” “traps,” “access codes,” or
“trap door” devices), or any other similar harmful, malicious or hidden
procedures, routines or mechanisms which would cause the software to cease
functioning or to damage or corrupt data, storage media, programs, equipment or
communications, or otherwise interfere with operations.
 
 
 
9

--------------------------------------------------------------------------------

 


4.10 Contracts and Commitments.
          
(a) Section 1.1(b)(ii) of the Disclosure Schedule lists all Contracts of Seller:
 
(i) with expected receipts or expenditures in excess of $10,000 over the life of
such contract;
 
                                    (ii) requiring Seller to indemnify any
person or entity;
 
(iii) granting any exclusive rights to any party (including without limitation
any exclusive rights to distribute or sublicense any of the Software);
 
(iv) providing for the sole supply of any goods or products, or requiring Seller
to purchase all of its requirements from a third party or requiring a third
party to purchase all of its requirements from Seller;
 
(v) evidencing indebtedness for borrowed or loaned money of $10,000 or more,
including guarantees of such indebtedness; or
 
(vi) that could reasonably be expected to have a material adverse effect on the
Assets or the Business if breached by Seller .
 
(b) The Contracts comprise all of the contracts, agreements and arrangements
used or held for use in the Business. Seller has performed all of their
obligations that are presently due under the terms of each Contract and is not
in default thereunder. No event, act or omission has occurred which, but for the
giving of notice or lapse of time or both, would constitute a default by Seller
under any such Contract. Each Contract is in full force and effect and valid and
binding on all parties thereto except as enforceability may be limited by
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally. Except as set forth in Section 4.10(b) of the Disclosure
Schedule, Seller have received no notice of default, cancellation or termination
in connection with any such Contract, and is not aware that any such action is
currently contemplated or threatened.
          
(c) Section 1.1(b)(ii) of the Disclosure Schedule lists all Contracts that
require a novation or consent to assignment, as the case may be, so that Buyer
may be made a party in place of Seller or become a valid assignee (the
“Contracts Requiring Consent”). Such list is complete, accurate and includes
every Contract where the failure to obtain such novation or consent to
assignment would have a material adverse effect on Buyer’s ability to operate
the Business in the same manner as the Business was operated by Seller prior to
the Soft Closing.


4.11 No Inconsistent Agreements; Restrictions on Business Activities. Except as
set forth on Section 4.11 of the Disclosure Schedule, (i) Seller has not entered
into any letter of intent, preliminary agreement or other agreement, written or
oral, with any other party that would be inconsistent with the terms of this
Agreement, (ii) there is no agreement (non-competition or otherwise),
commitment, injunction or order to which Seller is a party or which is otherwise
binding upon Seller or their officers or employees which has or may reasonably
be expected to have the effect of prohibiting or impairing any business practice
of Seller (or its officers or employees) or otherwise limiting the freedom of
Seller (or its officers and employees) to engage in any line of business, to
enter into a transaction with any entity, or to compete with any person and
(iii) without limiting the generality of the foregoing, Seller has not entered
into any agreement under which Seller is restricted from providing products or
services to customers or potential customers in any geographic area, during any
period of time, or in any segment of the market.
 
 
 
10

--------------------------------------------------------------------------------

 


4.12 Commitments Regarding Services. Seller has made no sales to customers that
are contingent upon providing future enhancements of existing products, to add
features not presently available or to otherwise enhance the performance of its
existing products (other than testing arrangements with customers in the
ordinary course of business). Section 4.12 of the Disclosure Schedule contains a
complete list of all material oral commitments undertaken by Seller or its
management with any suppliers, customers, or with owners or creators of any
Software, including a complete description of all material terms of such oral
arrangement.


4.13 Assets. The Assets include all of the assets (other than the Excluded
Assets) used or held for use by Seller to operate the Business prior to the Soft
Closing. The items of tangible personal property included in the Assets are in
reasonable operating condition (ordinary wear and tear excepted).


4.14 Title to the Assets.


(a) Seller has good and marketable title to all Assets owned by it, free and
clear of any pledges, liens, encumbrances, security interests, equities, charges
and restrictions of any nature whatsoever (collectively, “Liens”), other than
the  Permitted Encumbrance and Permitted Tax Encumbrances. Seller has valid
leasehold interests in all Assets it leases, free and clear of all Liens, other
than the Permitted Encumbrance and Permitted Tax Encumbrances. Seller is not a
party to, nor is the Assets subject to, any judgment, judicial order, writ,
injunction or decree that materially adversely affects the Assets or the use
thereof by Seller. As of the Hard Closing Date, Seller shall transfer the Assets
to Buyer free and clear of all Liens (other than Permitted Tax Encumbrances).
          
(b) By virtue of the deliveries made at the Hard Closing, Buyer will obtain good
and marketable title to the Assets, free and clear of all Liens (other than
Permitted Tax Encumbrances).
          
(c) Seller has sole and exclusive ownership, free and clear of any Liens or
rights of any other third party, other than the Permitted Encumbrance, of all
customer lists, customer contact information, customer correspondence and
customer licensing and purchasing histories relating to its current and former
customers (the “Customer Information”). As of the Soft Closing Date, no person
other than Seller possesses any claims or rights with respect to use of the
Customer Information other than the Permitted Encumbrance, and Seller is under
no restriction regarding the use of Customer Information.


“Permitted Tax Encumbrances” means liens for Taxes not yet due.


4.15 Litigation. There is no claim, litigation, action, suit or proceeding,
administrative or judicial, pending or, to the knowledge of Seller, threatened
against Seller relating to the Business or involving the Assets, at law or in
equity, before any US or foreign federal, state, local, national or regional
court, regulatory agency or other governmental authority, including, without
limitation, any unfair labor practice or grievance proceedings or otherwise nor,
to the knowledge of Seller, is there any reasonable basis for such a claim or
action to be made. Seller is not in default with respect to any currently
effective judgment, order, writ, injunction, decree, demand or assessment issued
by any court or of any federal, state, municipal or other governmental agency,
board, commission, bureau, instrumentality or department.


4.16 No Conflict or Default. As of the Soft Closing Date, to the knowledge of
Seller, other than the Permitted Encumbrance, neither the execution and delivery
of this Agreement nor compliance with the terms and provisions hereof, including
without limitation, the consummation of the transactions contemplated hereby,
will violate any statute, regulation or ordinance of any governmental authority
or conflict with or result in the breach of any term, condition or provision of
the charter documents of Seller or any agreement, deed, contract, mortgage,
indenture, writ, order, decree, legal obligation or instrument to which
Seller  is a party or by which it or any of the Assets are or may be bound or
constitute a default (or an event which, with the lapse of time or the giving of
notice, or both, would constitute a default), or accelerate any payment
obligation thereunder, or impose any Lien on any of the Assets.
 

 
 
11

--------------------------------------------------------------------------------

 
 
4.17 Employee Matters.
          
(a) Except as set forth in Section 4.17(b) of the Disclosure Schedule, there are
no written or oral separation, severance or golden parachute agreements with any
director, officer, employee, or service provider of the Business. Other than the
personnel handbook provided by Seller to Buyer prior to the date hereof, neither
Seller has any employee personnel handbook or severance policy related to
Seller’s employees.
          
(b) Section 4.17(c) of the Disclosure Schedule lists all of the employees (the
“Employees”) employed by Seller who currently provide services for the Business
and their annual compensation immediately prior to the Soft Closing. Except for
the Employees, no party is, or to Seller’s knowledge, will be providing
development or enhancement services with respect to the Business and the
development of the Seller Intellectual Property Rights.
         
(c) To the knowledge of Seller, none of the Employees is or will be in violation
of any judgment, decree or order, or any term of any employment contract, or
other contract or agreement relating to the relationship of any such Employee
with Seller or any other party because of the nature of the business conducted
by Seller or to the use by the Employee of such Employee’s best efforts with
respect to such business.
          
(d) Seller will be and remain responsible for all obligations of any type to the
Employees which relate to services provided by such Employees on or before the
Soft Closing Date.


4.18 Employee Benefit Plans; Labor Relations.
          
(a) Section 4.18(a) of the Disclosure Schedule lists all of Seller’s pension,
profit sharing, savings, retirement or other deferred compensation plan, or any
bonus (whether payable in cash or stock) or incentive program, or any group
health plan (whether insured or self-funded), or any disability or group life
insurance plan or other employee welfare benefit plan, or any collective
bargaining agreement or other agreement, written or oral, with any trade or
labor union, employees association or similar organization (each, a “Plan”).
          
(b) Each Plan is, and has been, established, registered, qualified, administered
and invested, in material compliance with the terms of such Plan (including the
terms of any documents in respect of such Plan), and all applicable law
including without limitation ERISA and the Internal Revenue Code, where
applicable. No Plan promises or provides retiree medical or other retiree
welfare benefits to any person other than as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
         
(c) Seller, or any affiliated trade or business (whether or not incorporated)
which is or, at any relevant time, was treated as a single employer with Seller
within the meaning of Section 414(b), (c), (m) or (o) of the Code (collectively
an “ERISA Affiliate”) has never maintained, established, sponsored, participated
in, contributed to, or is obligated to continue to, or otherwise incurred any
obligation or liability under any “multiemployer plan” (as defined in
Section 3(37) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or to any “pension plan” (as defined in Section 3(2) of ERISA) subject
to Title IV of ERISA or Section 412 of the Code. Neither Seller nor any ERISA
Affiliate has any actual or potential withdrawal liability for any complete or
partial withdrawal (as defined in Sections 4203 and 4205 of ERISA) from any
multiemployer plan.
 
 
 
12

--------------------------------------------------------------------------------

 


(d) Seller acknowledges that, in accordance with treasury regulation Section
54.498OB-9, that it will be solely responsible for providing COBRA notices and
applicable COBRA coverage for those employees and former employees of Seller
(and any applicable dependents for such employees and former employees) who are
or will be “M&A Qualified Beneficiaries” as defined in such regulation as of the
Soft Closing.


4.19 Brokers’ and Finders’ Fees. Except as set forth in Section 4.19 of the
Disclosure Schedule, no person acting on behalf of Seller is entitled to any
broker or finder’s fee in connection with the origin, negotiation or execution
of this Agreement or in connection with any transactions contemplated hereby.


4.20 Customers; Prospective Customers. Section 4.20 of the Disclosure Schedule
lists all current customers of Seller. Seller has furnished Buyer with complete
and accurate copies or descriptions of all current agreements with such
customers.


4.21 Suppliers. Section 4.21 of the Disclosure Schedule lists all current
suppliers (other than suppliers of goods and services that are not material to
Seller and do not individually cost more than $10,000 on an annual basis) to the
Business. Except as set forth in Section 4.21 of the Disclosure Schedule, Seller
are not aware of any event, occurrence or fact which would lead it to believe
that any of such suppliers will not continue to supply the current level and
type of products currently being provided to Seller on similar terms and
conditions.


4.22 Interested Party Relationships. Seller, nor any of their officers or
directors, has any material financial interest, direct or indirect, in any
material supplier or customer or other party to any contract which is material
to the Business or Assets or is in competition with the Business.


4.23 Insurance. Seller has maintained and now maintains insurance on all of the
Assets of a type customarily insured, covering property damage by fire or other
casualty.


4.24 Records. The Records and other due diligence materials to which Buyer and
its accountants and attorneys have been given access fairly reflect the
underlying facts and transactions in all material respects.


4.25 Complete Disclosure. To the best of knowledge of Seller, there is no fact,
development or threatened development which Seller  have not disclosed to Buyer
in writing and which is having or is likely to have a material adverse effect on
the Business or Assets. Seller has provided or made available to Buyer true,
correct and complete copies of all Contracts and other documents in Seller’s
possession, including all amendments, supplements and modifications thereof or
waivers currently in effect thereunder, described in the Disclosure Schedule.


           4.26 Sophisticated Investor. Seller represent that they are able to
bear the economic risk associated with Buyer’s Common stock and acknowledge and
represent that (a) the Seller has knowledge and experience in business and
financial matters, prior investment experience, or that Seller have employed the
services of a "purchaser representative" (as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended), attorney and/or
accountant to read all of the documents furnished or made available by the Buyer
to evaluate the merits and risks of such an investment on the Sellers' behalf;
(b) the Seller recognizes the highly speculative nature of this investment; and
(c) the Seller is able to bear the economic risk that the Seller hereby assumes.


5.   REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller, on and as of the Soft Closing
Date (or, if made as of a specified date, as of such date), as follows:


5.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all requisite
power and authority to own and operate its business and is qualified to do
business and in good standing in those states where the failure to be so
qualified would have a material adverse effect on Buyer.
 
 
 
13

--------------------------------------------------------------------------------

 


5.2 Authorization. Buyer has full power and authority to enter into this
Agreement and each of the documents to be executed and delivered by Buyer at the
Soft and Hard Closing pursuant to Section 7.3 (collectively, the “Buyer Closing
Documents”), to perform its obligations hereunder and to consummate the
transactions contemplated hereby, including, without limitation, the execution
and delivery of this Agreement. Buyer has taken all necessary and appropriate
corporate action with respect to the execution and delivery of this Agreement,
the Buyer Closing Documents and the consummation of the transactions
contemplated hereby. This Agreement and each of the Buyer Closing Documents
constitute the legally valid and binding obligations of Buyer, enforceable in
accordance with their terms.


5.3 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any
federal, state, local or provincial governmental authority on the part of Buyer
is required in connection with the consummation of the transactions contemplated
by this Agreement.


5.4 No Conflict or Default. Neither the execution and delivery of this Agreement
or any of the Buyer Closing Documents, nor compliance with the terms and
provisions hereof or thereof, including, without limitation, the consummation of
the transactions contemplated hereby, will violate any statute, regulation or
ordinance of any governmental authority or conflict with or result in the breach
of any term, condition or provision of Buyer’s Certificate of Incorporation or
Bylaws, or of any material agreement, deed, contract, mortgage, indenture, writ,
order, decree, legal obligation or instrument to which Buyer is a party or by
which it or its assets is or may be bound or constitute a default (or an event
which, with the lapse of time or the giving or notice, or both, would constitute
a default) thereunder.


5.5 Brokers’ and Finders’ Fees. No person acting on behalf of Buyer is entitled
to any broker or finder’s fee in connection with the origin, negotiation or
execution of this Agreement or in connection with any transactions contemplated
hereby.


5.6 Valid Issuance of Equity. The Equity to be issued to Seller pursuant to
Section 3.4, when issued and delivered in accordance with the terms of this
Agreement will be duly and validly issued. The shares of common stock of Buyer
issuable upon exercise of the Options have been duly and validly reserved for
issuance and, when issued upon exercise of the Options in accordance with the
terms thereof and against payment of the exercise price specified therein, will
be duly and validly issued, fully paid and non-assessable.


5.7 Litigation. There are no claims, demands, actions, suits or other
proceedings at law or in equity, or to Buyer’s knowledge, threatened against
Buyer that would materially affect Buyer’s ability to perform its obligations
under this Agreement or any of the Buyer Closing Documents.


5.8 Filing Requirements. From the date of this Agreement and for a period of 4
years following the Soft Closing, the Buyer shall (a) cause its common stock to
continue to be registered under Section 12(b) or 12(g) of the 1934 Act, (b)
comply in all respects with its reporting and filing obligations under the 1934
Act, (c) voluntarily comply with all reporting requirements that are applicable
to an issuer with a class of shares registered pursuant to Section 12(g) of the
1934 Act if the Buyer is not subject to such reporting requirements, and (d)
comply with all requirements related to any registration statement filed
pursuant to this Agreement. The Buyer shall use its best efforts to not take any
direct or indirect action or file any document (whether or not permitted by the
1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts. The Buyer shall continue the listing or quotation of the Common
Stock on a principal securities market and shall comply in all respects with the
Buyer’s reporting, filing and other obligations under the bylaws and rules of
the principal securities market.


5.9 Seller Breach. Buyer is not aware of any information, fact or matter of any
sort that causes or may cause any of Seller's representations and/or warranties
to be inaccurate in any manner.


6.  ADDITIONAL AGREEMENTS AND COVENANTS


6.1 Confidentiality and Non-Competition.
          
(a) Without the prior written consent of Buyer, Seller  shall not (i) disclose
to any person, association, firm, corporation or other entity (other than Buyer
or its subsidiary) in any manner, directly or indirectly, any confidential
information or data relevant to the Assets or the operation of the Business,
whether of a technical or commercial nature, or (ii) use or assist, by
acquiescence or otherwise, any person, association, firm, corporation or other
entity to use, directly or indirectly, any confidential information in any
manner which reasonably would be deemed to be competitive with the operation of
the Business after the Soft Closing. Seller shall take commercially reasonable
precautions to keep such information confidential. Seller shall maintain the
confidentiality of all discussions and negotiations regarding Buyer’s
acquisition of the Assets.
 
 
 
14

--------------------------------------------------------------------------------

 
          
(b)  Seller shall not disseminate any non-public information in any press
release or other announcement concerning the transactions contemplated by this
Agreement, the terms and conditions hereunder, or the parties hereto, except as
otherwise required by any applicable law (including, without limitation,
applicable disclosure requirements under federal securities laws), court order
or stock exchange rules, in which case Seller  shall consult in good faith with
Buyer concerning the contents of such disclosure prior to making such
disclosure.
          
(c) Commencing at the Soft Closing and continuing thereafter for a period of
three (3) years, each of Seller agrees that it will not engage, directly or
indirectly, whether on its own account or as a shareholder, partner, joint
venturer, consultant, advisor and/or agent, of any person, firm, corporation or
other entity, in any or all of the following activities anywhere in the world:
 
                                           (i) Enter into or engage, directly or
indirectly, in the Business;
 
(ii) Solicit customers, suppliers or business patronage which results in
competition with Buyer or any of its subsidiaries in the Business;
 
(iii) Encourage or solicit any employees of Buyer or any of its subsidiaries, to
leave, for any reason, the employment of Buyer or any subsidiary of Buyer; or
 
(iv) Promote or assist, financially or otherwise, any person, firm, association,
corporation or other entity to engage in the Business.
 


(d) The parties agree that due to the unique nature of the services and
capabilities of Seller, there can be no adequate remedy at law for any breach of
the obligations of Seller under Section 6.1(c), that any such breach may allow
Seller to unfairly compete with Buyer (or its subsidiaries) resulting in
irreparable harm to Buyer and therefore, that upon any such breach or threat
thereof, Buyer shall be entitled to appropriate equitable relief in addition to
the remedies it may have at law.
          
(e) Notwithstanding any other provision of this Agreement, in the event of any
dispute regarding the interpretation, scope, breach, enforceability or
enforcement of Seller’s obligations under Section 6.1(c), the prevailing party
shall be entitled to obtain from the non-prevailing party reimbursement of
attorneys’ fees, costs and expenses, including attorneys’ fees on appeal, and
costs and expenses of mediation, arbitration or suit.
          
(f) Each of Seller acknowledges, represents and warrants to Buyer that the
covenants in Section 6.1(c) are agreed to in connection with and in
consideration of the completion of the transactions contemplated by this
Agreement and are reasonably necessary for the protection of Buyer’s interests
under this Agreement and are not unduly restrictive upon Seller.
          
(g) Buyer shall notify Seller of any breach or alleged breach by Seller of
Section 6.1(c) and, as soon as possible but no later than twenty (20) days after
the date of receipt of such notice by Seller, Seller shall cure such breach or
alleged breach. Failure to cure such breach or alleged breach to Buyer’s
reasonable satisfaction within such time period shall constitute a breach under
this Agreement and Buyer shall be entitled to exercise any of its available
rights and remedies.


6.2 Third-Party Consents. Nothing in this Agreement shall be construed as an
attempt by Seller to assign any Contract to the extent that such Contract is not
assignable without the necessary notice to or consent, authorization or approval
of the other party or parties thereto. Notwithstanding the absence of one or
more consents to the assignment of a Contract, at such time as consent has been
obtained, or any requisite filing or notice has been made or delivered, as
applicable, the related Contract shall be assigned or transferred to Buyer
automatically without any other conveyance or other action by Buyer. Pending
receipt or in the absence of any such consent, authorization or approval, Seller
will hold the benefit of that Contract for Buyer and subcontract to Buyer all
rights and obligations of Seller thereunder, to the extent allowed by such
Contract, in order that Buyer may perform all obligations and enjoy all rights
of Seller thereunder on the same terms and conditions as currently exist in such
Contract.
 
 
 
15

--------------------------------------------------------------------------------

 


6.3 Employee Matters.
          
(a) Buyer may make offers of employment to any Employees listed in Section
4.17(c) of the Disclosure Schedule. Buyer has provided Seller with a written
list of such Employees to whom Buyer has made an offer of employment. Buyer
shall have made offers of employment to such Employees on or before the Soft
Closing Date. Those Employees who accept Buyer’s offer of employment shall be
referred to as the “Transferred Employees.”
          
(b) Buyer shall not be responsible for any Employment Costs and Liabilities
(i) with respect to Transferred Employees, that arise out of or relate to the
period on or before the Soft Closing Date and (ii) with respect to any Employee
who is not a Transferred Employee.
          
(c) Seller shall have on the date hereof obtained letters of resignation from
the Transferred Employees and terminated all employment and other arrangements
with the Transferred Employees and independent contractors providing services to
Seller and shall indemnify Buyer and Buyer Indemnified Persons (as defined in
Section 8.2 below) for any and all Damages (as defined in Section 8.2 below)
Buyer, its subsidiary or the Buyer Indemnified Persons may incur as a result of
claims brought by any of the Transferred Employees or independent contractors
against Buyer, its subsidiary or the Buyer Indemnified Persons relating to such
termination. The parties acknowledge and agree that in the event any of Seller’s
employees and independent contractors become employees or independent
contractors with Buyer, the indemnification obligation of Seller described in
this Section 6.3 shall not apply to Buyer’s subsequent termination of the
employment or other arrangements with Buyer.
          
(d) Seller will not induce or otherwise attempt to influence any Employee
against accepting his or her offer of employment from Buyer; however, Seller
does not guarantee that any of the Employees will accept Buyer’s offer of
employment or become employed by Buyer after the Soft Closing.
          
(e) From and after the Soft Closing Date, Seller hereby waives any
non-competition obligations or any other restriction on the activities of any
Transferred Employee that arise pursuant to any employment or other agreement
between any Transferred Employee and Seller that would otherwise prevent or
restrict in any way such Transferred Employee from at any time performing his or
her obligations or responsibilities to or for Buyer or its affiliates.


6.4 Tax Returns. Seller shall properly file all Tax Returns that are required by
any applicable law to be filed with respect to Taxes arising or related to
periods ending on or prior to the Soft Closing Date or related to transactions
or events occurring prior to the Soft Closing Date and shall pay all such Taxes
when due, except that Seller has yet to file income tax returns for 2009. With
respect to state and local ad valorem taxes on the Assets (whether personal or
real, owned or leased) for the current tax year, Seller shall be responsible for
the payment of all such Taxes for the period up to and including the Soft
Closing Date, and Buyer shall be responsible for the payment of all such Taxes
for the period after but excluding the Soft Closing Date.


6.5 Hosting Services. Seller agrees to continue to host the ASP service for each
of the customers listed in Section 6.5 of the Disclosure Schedule and any new
customers from the Soft Closing Date through December 31, 2010 (the “Hosting
Services”). The Hosting Services will be provided at a cost to Buyer of $2,500
per month; provided, however, that (i) Seller shall not be required to provide
any Hosting Services on Buyer’s behalf for any customers not identified in
Section 6.5 of the Disclosure Schedule and (ii) Seller shall be under no
obligation to continue the Hosting Services beyond December 31, 2010.


6.6 Call Center Services. Seller agrees to continue to provide call center
services based in Wichita, Kansas office from the Soft Closing Date through
November 30, 2010 (the “Call Center Services”) in the same manner as provided
for the Business immediately prior to the Soft Closing. The Call Center Services
will be provided at no cost to Buyer; provided, however, that Seller shall be
under no obligation to continue the Call Center Services beyond November 30,
2010.


6.7 Phone Access. Seller agrees to allow buyer access to its VOIP telephone
system in use by Seller immediately prior to the Soft Closing, from the Soft
Closing Date through November 30, 2010 or until Buyer discontinues to use such
telephone system (the “Phone Access”). The Phone Access will be provided at no
cost, except any long-distance charges, to Buyer; provided, however, that Seller
shall be under no obligation to continue to allow access to such telephone
system beyond November 30, 2010.
 
 
 
16

--------------------------------------------------------------------------------

 


7.   CLOSING


7.1 The Closing Dates. The Soft Closing of this Agreement shall be the date
first written above. The Hard Closing of the transactions contemplated by this
Agreement (the “Hard Closing Date”) shall take place at 5:00 p.m. Eastern Time
on the date that the parties hereto are in receipt of a written release from
Intrust Bank, releasing its liens on, and interests in, the Assets. The parties
acknowledge and understand that such release will be provided by Intrust Bank
upon its receipt of repayment of $1,000,000 of the outstanding principal due
under the Intrust Loan. The Hard Closing shall be completed with the exchange of
signatures using PDF format and the exchange of the original copies via mail.


7.2 Deliveries by Seller. At the particular Closing indicated, Seller shall
deliver, or cause to be delivered (which delivery may be made by mail or fax),
to Buyer the following:


(a) At Soft Closing, a good and sufficient Bill of Sale and Assignment for the
Assets, in substantially the form attached as Exhibit B.1 and Exhibit B.2 (the
“Bill of Sale”), executed by Seller, selling, delivering, transferring and
assigning to Buyer all of Seller’s right, title, and interest in and to the
Assets, free and clear of all Liens (except for the Permitted Encumbrance and
Permitted Tax Encumbrances).


(b) At Soft Closing, a UCC search report dated as of a date not more than 5 days
before the Hard Closing Date issued by the Kansas Secretary of State indicating
that there are no filings under the Uniform Commercial Code on file with such
Secretary of State, except that UCC filing evidencing the lien of Intrust Bank,
and at Hard Closing a UCC filing to evidence such Intrust Bank lien release is
in process.


(c) At Soft Closing or shortly thereafter, if deemed necessary by Buyer, an
Assignment and Assumption Agreement, sufficient to assign to Buyer all of
Seller’s right, title and interest in and under the Contracts.
          
(d) At Soft Closing, a complete itemized list of Seller’s accounts receivable
and accounts payable relating to the Business, showing sums due to Seller and
owed by Seller, respectively, as of the Soft Closing Date.
         
(e) At Soft Closing, electronic copies of the website content identified on
Section 1.1(a) (iii) of the Disclosure Schedule and an electronic copy of the
Source Code for the Software.


(f) At Soft Closing, good standing certificates, dated as of a date within
10 days prior to the Soft Closing Date, issued to the Seller by the Secretaries
of State of the States of Kansas and Florida.




(g) At Soft Closing, a letter addressed to Intrust Bank, from the respective
authorized signor of the Seller, and all associated Merchant Accounts in each of
the names of the Seller(s), cancelling all pre-authorized ACH, debit, and credit
transactions relating to the customers of the Seller and copies of such Seller
bank and merchant accounts no later than 45 days from the Soft Closing.
 
7.3 Deliveries by Buyer. Except as otherwise indicated, at the Soft Closing,
Buyer shall deliver, or cause to be delivered, to Seller:


(a) The Promissory Note A as provided for in Section 3.2.
 
 
 
17

--------------------------------------------------------------------------------

 


(b) The Promissory Note B as provided for in Section 3.3


(c) The Equity as provided for in Section 3.4


(d) The Options Agreement with Seller as provided for in Section 3.5


(e) The Call Option Agreement as provided for in Section 3.6


(f) The Registration Rights Agreement in substantially the form attached hereto
as Exhibit G.


            7.4 Further Assurances. At or after the Soft Closing, each party
shall prepare, execute and deliver such further instruments of conveyance, sale,
assignment or transfer, and shall take or cause to be taken such other or
further action, as such party shall reasonably request of the other party at any
time or from time to time, in order to perfect, confirm or evidence in Buyer
title to all or any part of the Assets , to effect, confirm or evidence Buyer’s
assumption of the Assumed Liabilities, or to consummate, in any other manner,
the terms and provisions of this Agreement.


8.   INDEMNIFICATION


8.1 Survival. All representations and warranties made by the parties to this
Agreement or pursuant hereto shall survive the Hard Closing for a period of
12 months from the Hard Closing Date; provided, however, that any representation
or warranty in respect of which indemnification may be sought under this
Article 8 will continue to survive only with respect to bona fide claims as to
which written notice shall have been given setting out the claim and the factual
basis for such claim prior to the expiration of such 12 month period. No
warranty or representation shall be deemed to be waived or otherwise diminished
as a result of any due diligence investigation by the party to whom the warranty
or representation was made or as a result of any actual or constructive
knowledge by such party with respect to any facts, circumstances or claims or by
the actual or constructive knowledge of such party that any warranty or
representation is false at the Hard Closing. Nothing in this Section 8.1 shall
affect the obligations of the parties with respect to covenants which may be
required to be performed, in whole or in part, after the Soft Closing Date.


8.2 Indemnification by Seller. Seller shall jointly and severally indemnify and
hold harmless Buyer, its subsidiaries and their respective officers, directors,
agents and employees (individually, a “Buyer Indemnified Person” and,
collectively, “Buyer Indemnified Persons”) from and against, and shall
compensate and reimburse Buyer, its subsidiaries and Buyer Indemnified Persons
for, any and all losses, costs, damages, liabilities and expenses actually
incurred by Buyer, its subsidiaries and Buyer Indemnified Persons arising from
claims, demands, actions, causes of action, including, without limitation,
reasonable attorneys’ fees and other legal expenses and expert fees, net of any
recoveries under existing insurance policies or indemnities from third parties
(collectively, “Buyer Damages”) arising out of:


(a) any misrepresentation or breach of or default in connection with any of the
representations, warranties, and covenants given or made by Seller  in this
Agreement or any related exhibit or schedule to this Agreement;
          
(b) any liabilities and obligations of Seller, and any claims and demands made
in respect thereof, or asserted, at or prior to the Soft Closing (except the
Assumed Liabilities), relating to the Business, for which a third party requests
Buyer to pay;
          
(c) any claim or other legal recourse by any Employee of Seller to the extent
arising from his or her employment with, or termination of employment by, Seller
on or prior to the Soft Closing;
 
 
 
18

--------------------------------------------------------------------------------

 
          
(d) all Taxes allocated to Seller pursuant to Section 6.4; and
 
 
(e) any uncollected accounts receivable of Seller, in excess of 15% of such
total accounts receivable.


8.3 Buyer Indemnification. Buyer shall indemnify and hold harmless Seller, their
subsidiaries and their respective officers, directors, managers, members, agents
and employees (individually, an “Seller Indemnified Person” and, collectively,
“Seller Indemnified Persons”) from and against, and shall compensate and
reimburse Seller, their respective subsidiaries and Seller Indemnified Persons
for, any and all losses, costs, damages, liabilities and expenses actually
incurred by Seller, its subsidiaries and Seller Indemnified Persons arising from
claims, demands, actions, causes of action, including, without limitation,
reasonable attorneys’ fees and other legal expenses and expert fees, net of any
recoveries under existing insurance policies or indemnities from third parties
(collectively, “Seller Damages”) arising out of:
          
(a) any misrepresentation or breach of or default in connection with any of the
representations, warranties, and covenants given or made by Buyer in this
Agreement or any exhibit or schedule to this Agreement;
          
(b) any Assumed Liabilities;
          
(c) all Taxes allocated to Buyer pursuant to Section 6.4; and
          
(d) all liabilities and obligation relating to the operation of the Business
from and after the Soft Closing.


8.4 Claims. Upon the occurrence of any of the events specified in Section 8.2,
Buyer shall make a claim for indemnification under this Article 8 (the “Claim”)
by delivering a written notice to Seller requesting indemnification and
specifying (in reasonable detail) the basis on which indemnification is sought
(and shall include relevant documentation related to the Claim) and the amount
of the asserted Buyer Damages. Upon the occurrence of any of the events
specified in Section 8.3, Seller shall make a Claim by delivering a written
notice to Buyer requesting indemnification and specifying (in reasonable detail)
the basis on which indemnification is sought (and shall include relevant
documentation related to the Claim) and the amount of the asserted Seller
Damages.


8.5 Objections to Claims. Within thirty (30) days after the receipt of a Claim,
the receiving party may make reasonable objections to any Claim in writing,
including the amount of the Claim and/or the reason for the Claim to the party
making the Claim. In the event no objection is received by the party making the
Claim by the expiration of the thirty (30) day period, the party making the
Claim shall be entitled to the full amount under the Claim from the party
receiving the Claim. If any receiving party fails to pay all or any part of the
Claim within such thirty (30) day period, then the party making such Claim shall
be entitled to interest on the unpaid amount for each day during which the
obligation remains unpaid at a rate per annum equal to the rate of interest
charged by Bank of America, N.A. as its prime or base rate for commercial loans,
calculated daily on the basis of a year of 365 days and the actual number of
days elapsed.


8.6 Payment of Claims. Within ten (10) days of the final determination of the
amount of a Claim, whether by (i) an agreement between the parties, (ii) failure
by the receiving party to timely file an objection to a Claim pursuant to
Section 8.5, (iii) an arbitration award, or (iv) a final judgment or other final
nonappealable order, the receiving party of the Claim shall pay the amount of
the Claim to the party making the Claim.
 
 
 
19

--------------------------------------------------------------------------------

 

 
8.7 Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
          
(a) Seller shall not have any obligation to provide indemnification for Buyer
Damages pursuant to Section 8.2(a) except to the extent that the aggregate
amount of all such Buyer Damages pursuant to such Section 8.2(a) exceeds US
$50,000 (the “Basket Amount”). The maximum obligation of Sellers to provide
indemnification for Buyer Damages pursuant to Section 8.2 shall not exceed an
amount (the “Cap Amount”), in the aggregate, equal to the sum of  the aggregate
principal amounts received by Seller from Buyer..
          
(b) Buyer shall have no obligation to provide indemnification for Seller Damages
pursuant to Section 8.3(a) except to the extent that the aggregate amount of
such Buyer Damages exceeds the Basket Amount. The maximum obligation of Buyer to
provide indemnification for Seller Damages pursuant to Section 8.3(a) shall not
exceed an amount, equal to the greater of (a) sum of the Purchase Price minus
the aggregate principal amounts received by Seller from Buyer or (b) the Cap
amount.


8.8 Third-Party Claims. In the event Buyer or Seller becomes aware of a
third-party claim which such party believes may result in a Claim to
indemnification hereunder, such party shall notify the other party of such
Claim, and the indemnifying party shall be entitled to conduct and control the
defense of such Claim. The indemnified party may, at its expense, participate in
the defense of such claim. The indemnifying party shall have the right in its
sole discretion to settle any such Claim; provided, however, that if the
indemnifying party effects the settlement of any such claim without the consent
of the indemnified party, no settlement of such claim shall alone be
determinative of the amount to which the indemnified party shall be entitled in
indemnification hereunder.


9.   MISCELLANEOUS PROVISIONS


9.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given and effective when delivered personally or by
commercial courier or express delivery service, or mailed by registered or
certified mail (return receipt requested) or sent via facsimile (with
confirmation of receipt) to the parties at the following address (or such other
addresses for a party as shall be specified by like notice):


(a) if to Buyer, to:
MedLink International, Inc.
1 Roebling Court
Ronkonkoma, NY11779
Attention: Jameson Rose
Facsimile No.: (888) 228-3578
Tel No.: (631) 342-8800 x8802
 
(b) if to Seller, to:
MedAppz, LLC and ParaCom, LLC
3020 N. Cypress, Suite 200
Wichita, KS 67226
Attention: Jay Feist
Facsimile No.: (316) 293-2950
Tel No.: (316) 293-2901
 
 
 
20

--------------------------------------------------------------------------------

 

 
9.2 Fees and Expenses. Each of Seller and Buyer shall pay its own fees and
expenses incurred in connection with the negotiation and preparation of this
Agreement and the consummation of the transactions contemplated hereby. Buyer
shall be responsible for and shall pay any financial advisory fee, brokerage
commission, finder’s fee or like payments to any broker, agent, advisor or other
person acting on behalf of Buyer or under Buyer’s authority in connection with
the transactions contemplated hereby. Seller shall be jointly and severally
responsible for any such similar fees payable to any broker, agent, advisor or
other person acting on behalf Seller or under Seller’s authority in connection
with the transactions contemplated hereby.


9.3 Binding Effect; Assignment. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
each of Seller and their respective successors and permitted assigns, and Buyer
and its successors and permitted assigns. Neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be transferred or assigned (by
operation of law or otherwise) by either of the parties hereto without the prior
written consent of the other party.


9.4 Waiver; Consent. This Agreement may not be changed, modified, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Agreement or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto. Except to the extent that a party hereto may have otherwise agreed in
writing, no waiver by that party of any condition of this Agreement or breach by
the other party of any of its obligations or representations hereunder or
thereunder shall be deemed to be a waiver of any other condition or subsequent
or prior breach of the same or any other obligation or representation by the
other party, nor shall any forbearance by the first party to seek a remedy for
any noncompliance or breach by the other party be deemed to be a waiver by the
first party of its rights and remedies with respect to such noncompliance or
breach.


9.5 Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, in original, pdf/email, or facsimile, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.


9.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


9.7 Governing Law. This Agreement shall in all respects be governed by and
construed inaccordance with the laws of the State of New York, without giving
effect to the conflict of laws principles thereunder.


9.8 Arbitration. Any dispute or claim arising out of, or in connection with,
this Agreement may be settled by binding arbitration upon written acceptance to
a binding arbitration hearing by both parties.


9.9 Attorneys’ Fees. In the event of any controversy or claim arising under this
Agreement, the prevailing party or parties in such controversy or claim shall be
entitled to reimbursement from the non-prevailing party or parties of attorneys’
fees and costs reasonably incurred by such prevailing party or parties in the
resolution of such controversy or claim.


9.10 Absence of Third Party Beneficiary Rights. No provisions of this Agreement
are intended, nor will be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, shareholder, partner or employee of any party hereto or any other
person or entity unless specifically provided otherwise herein, and, except as
so provided, all provisions hereof with be personal solely among the parties to
this Agreement.
 
 
 
21

--------------------------------------------------------------------------------

 


9.11 Cooperation and Records Retention. Seller and Buyer shall (i) each provide
the other with such assistance as may reasonably be requested by such party in
connection with the preparation of any Tax Returns, or in connection with any
audit or other examination by any taxing authority or any judicial or
administrative proceedings relating to liability for Taxes or with Buyers
independent auditors as may be required pursuant to SEC regulations in
connection with this Agreement, (ii) each retain and provide the other, with any
records or other information which may be relevant to any such Tax Return, audit
or examination, proceeding or determination and (iii) each provide the other
with any final determination of any such audit or examination, proceeding or
determination that affects any amount required to be shown on any Tax Return of
the other for any period. Without limiting the generality of the foregoing,
Seller and Buyer shall use reasonable efforts to retain, until the applicable
statute of limitations (including any extensions) have expired, copies of all
Tax Returns, supporting work schedules and other records or information which
may be relevant to such Tax Returns for all tax periods or portions thereof
ending before or including the Soft Closing Date and shall not destroy or
otherwise dispose of any such records without first providing the other party
with a reasonable opportunity to review and copy the same. Seller shall keep the
original copies of such records at its facilities in Kansas, Florida and
elsewhere, if applicable, and, at Buyer’s reasonable expense, shall provide
copies of the records to Buyer upon Buyer’s request.


9.12 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


9.13 Entire Agreement. This Agreement, the exhibits and schedules hereto, the
documents referred to herein and the documents executed contemporaneously hereto
at the Soft and Hard Closings, embody the entire agreement and understanding of
the parties hereto with respect to the subject matter-hereof and supersede all
prior and contemporaneous agreements and understandings, oral or written,
relative to such subject matter.








[Signature Page Follows]






 
22

--------------------------------------------------------------------------------

 




    



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.








 
MedLink International, Inc.:
 
By:
 
\s\ Ray Vuono
Name:
Ray Vuono
Title:
Chief Executive Officer
Date:
11/1/2010

           



MedAppz, LLC.
 
By:
 
\s\ Brian Lichtlin
Name:
Brian Lichtlin
Title:
Chief Executive Officer
Date:
11/1/2010



ParaCom, LLC:
 
By:
 
\s\ Jay Feist
 
Name:
Jay Feist
 
Title:
President
 
Date:
11/1/2010
 


 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 